Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 25, 2019

                             No. 04-16-00630-CR & 04-16-00631-CR

                                        Cody Lon SMITH,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                             Trial Court No. B-07-057 & B-15-631
                           Honorable Rex Emerson, Judge Presiding


                                          ORDER
        This court is in receipt of three letters sent in reference to these appeals dated January 18,
2019, January 19, 2019, and January 20, 2019. Copies of the letters have been scanned into the
court’s case management system, and notice of the court’s receipt of the letters has been sent to
the attorneys of record.

       Appellant is represented in these appeals by appointed attorney Ms. Angela J. Moore. In
Texas, appellants do not have a right to hybrid representation. Rudd v. State, 616 S.W.2d 623,
625 (Tex. Crim. App. 1981). Therefore, the letters “present nothing for [this court’s] review.”
Id. The clerk of the court is directed to send electronic copies of the letters to Ms. Moore and the
attorney of record for the State.

       It is so ORDERED on January 25, 2019.

                                                                  PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court